Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  Wood Mountain Fish, LLC, on behalf of               Case No. 1:19-cv-22128-RS
  itself and all others similarly situated,

                                Plaintiff,

         v.

  Mowi ASA (f/k/a Marine Harvest ASA),                COMMERCIAL AND INSTITUTIONAL
  Marine Harvest USA, LLC, Marine Harvest             INDIRECT PURCHASER PLAINTIFFS’
  Canada, Inc., Ducktrap River of Maine LLC,          REPLY IN SUPPORT OF MOTION TO
  Grieg Seafood ASA, Grieg Seafood BC Ltd.,           MODIFY RULE 23(g) ORDER AND
  Ocean Quality AS, Ocean Quality North               APPOINT CUNEO GILBERT &
  America Inc., Ocean Quality USA Inc.,
  Ocean Quality Premium Brands, Inc., SalMar          LADUCA, LLP; COTCHETT, PITRE &
  ASA, Leroy Seafood Group ASA, Leroy                 MCCARTHY; AND GUSTAFSON GLUEK
  Seafood USA Inc., and Scottish Sea Farms            PLLC INTERIM LEAD COUNSEL
  Ltd.,

                                Defendants.

  This Filing Relates to Consolidated Case:

  Prime Steakhouse v. MOWI ASA, et al,
  1:20-cv-21463-RS

  This Filing Relates to Consolidated Case:

  Portland Hunt-Alpine Club v. MOWI ASA, et al,
  1:20-cv-21509-RS




                                                  1
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 2 of 15



                                                TABLE OF CONTENTS

                                                                                                                                  Page

  I.     INTRODUCTION ...............................................................................................................1

  II.    ARGUMENT .......................................................................................................................2

         A.  The Commercial Food Preparer Plaintiffs’ Class Definitions are Easily
             Distinguished from that Pled by Wood Mountain Fish .......................................... 2
         B.  The Commercial Food Preparer Plaintiffs Have Clearly Defined Their Class
             Which Avoids Intraclass Conflict ........................................................................... 4
         C.  The Wood Mountain Fish Intraclass Conflict is Neither Speculative Nor
             Easily Resolved and Thus Should be Addressed Now ........................................... 6
             1.     The Relationship Between Restaurant Distributors and Restaurants
                    Themselves Presents an Immediate and Obvious Intraclass Conflict ........ 6
             2.     Wood Mountain’s Proposed Alternatives Do Not Resolve the Conflict .... 8
         D.  Leadership Orders and Lessons Learned from Prior Food Industry Antitrust
             Actions Support Separate Representation for the CFPP Class ............................... 9
  III.   CONCLUSION ..................................................................................................................10




                                                                   i
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 3 of 15



                                                   TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

  Cases

  In re Broiler Chicken Antitrust Litig.,
      Case No. 1:16-cv-08637, ECF Nos. 144, 248 (N.D. Ill.).................................................6, 7, 10

  In re Cmty. Bank of N. Virginia Mortg. Lending Practices Litig.,
      795 F.3d 380 (3d Cir. 2015).......................................................................................................7

  Dickens v. GC Servs. Ltd. P’ship,
     706 F. App’x 529 (11th Cir. 2017) ............................................................................................7

  Gunnells v. Healthplan Servs., Inc.
     348 F.3d 417, 430 (4th Cir. 2003) .............................................................................................7

  In re Insurance Brokerage Antitrust Litigation,
      2007 WL 2589950 (D.N.J. Sept. 4, 2007) .................................................................................8

  In re Packaged Seafood Products Antitrust Litig.,
      Case No. 3:15-md-02670-JLS-MDD, ECF No. 119 (S.D. Cal.) .....................................6, 7, 10

  In re Pork Antitrust Litig.,
      Case No. 18-1776-JRT-HB, ECF No. 150 (D. Minn.) ....................................................6, 7, 10

  Prime Steakhouse v. Mowi ASA et al.,
     Case No. 2:19-cv-00207-JAW (D. Me. May, 2019)..................................................................2

  Valley Drug Co. v. Geneva Pharm., Inc.,
     350 F.3d 1181 (11th Cir. 2003) .................................................................................................6

  Other Authorities

  Manual for Complex Litigation § 10.224 (4th ed. 2004) .................................................................9

  Rules

  Federal Rules of Civil Procedure
     Rule 23(g) ..................................................................................................................................1




                                                                         ii
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 4 of 15



  I.     INTRODUCTION

         Plaintiff Wood Mountain Fish LLC’s (“Wood Mountain Fish”) Opposition to the Renewed

  Motion to Modify Rule 23(g) Order and Appoint Cuneo Gilbert & LaDuca, LLP, Cotchett, Pitre

  & McCarthy, LLP, and Gustafson Gluek PLLC (together, “Moving Firms”) Interim Lead Counsel

  (“Opposition”) seeks to obfuscate the issues raised by the Moving Firms, but when read closely

  simply reaffirms that separate counsel for the commercial food preparer class is required.

         Plaintiff Wood Mountain Fish posits that the Moving Firms and Plaintiffs Prime

  Steakhouse and Portland-Hunt Alpine Club (the “Commercial and Institutional Indirect Purchaser

  Plaintiffs” (CIIPPs) or “Commercial Food Preparer Plaintiffs” (CFPPs)), which are primarily

  restaurants, seek to represent a class that also includes redistributors, like Wood Mountain Fish.

  See Opp. at 10. Not so. For the elimination of doubt, the Moving Firms’ clients are restaurants or

  other entities that purchase raw salmon indirectly and prepare salmon for consumption and not for

  resale in the same form in which it is purchased, and the Moving Firms and their Class

  Representatives do not intend to pursue claims at the redistributor level of the supply chain.

  Furthermore, the Moving Firms do not intend to pursue claims relating to sales/purchases between

  class members. The persons that CFPPs sell to (primarily customers of restaurants) are not seeking

  any recovery in this case and have not filed their own case. If the Court finds that clarification is

  appropriate, the CFPPs will amend their complaints to clarify the scope of the class definition.

         The arguments advanced by redistributor Wood Mountain Fish provide examples of

  tensions either not actually found in the CFPP class or that are merely conjectural in nature. By

  contrast, Wood Mountain Fish seeks to represent a class that includes both upstream redistributors

  and the downstream restaurants and commercial food preparer entities that purchase from them.

  See Opp. at 14. Not only is this a dollar-for-dollar conflict, since the redistributors either paid the

  overcharge themselves or passed it on to their restaurant/commercial food preparer purchaser

                                                    1
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 5 of 15



  customers, but this conflict is inevitable because Plaintiff Wood Mountain Fish has indicated a

  commitment to representing a class encompassing both. As a result, a redistributor leading a class

  covering both redistributor purchases and restaurants and other commercial food preparer

  purchases is a quintessential fox guarding the henhouse situation and necessitates separate counsel.

  II.    ARGUMENT

         A.      The Commercial Food Preparer Plaintiffs’ Class Definitions are Easily
                 Distinguished from that Pled by Wood Mountain Fish
         Based on superficial similarities between class definitions, Wood Mountain Fish argues

  the Moving Firms’ conflict argument is pretextual. However, Wood Mountain Fish conflates their

  class definition with that of the CFPPs. Contrary to the assertion that the classes are “largely

  indistinguishable,” Opp. at 7, an objective reading reveals critical differences. The CFPPs seek to

  represent “commercial and institutional purchasers” in the United States, its territories, and the

  Indirect Purchaser States “that purchased farm-raised salmon and/or products derived therefrom .

  . . other than directly from Defendants” or a related entity from July 1, 2015 to the present. See

  Compl., Prime Steakhouse v. Mowi ASA et al., Case No. 2:19-cv-00207-JAW (D. Me. May, 2019),

  ECF No. 1 ¶¶ 77-78; Portland Hunt-Alpine Club, LLC v. Mowi ASA et al., Case No. 2:19-cv-

  00446-JAW (D. Me. Oct. 1, 2019), ECF No. 1 ¶¶ 159-60 (emphasis added). In contrast, Wood

  Mountain Fish purports to represent a much broader class of “[a]ll persons and entities who

  resided in” particular U.S. states and territories and “who indirectly purchased Farm-raised salmon

  and/or products derived therefrom produced by any Defendant” or a related entity. See Compl.,

  Wood Mountain Fish, LLC v. Mowi ASA et al., Case No. 1:19-cv-222128-RS, ECF No. 1 ¶ 75(a)-

  (ff) (emphasis added).

         As the plain language reveals, these definitions differ vastly in scope and consequence.

  While the class definitions pled by the CFPPs are narrowly focused on purchasers operating in a



                                                   2
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 6 of 15



  commercial or institutional capacity that prepare meals, such as restaurants, the indirect purchaser

  class in Wood Mountain Fish’s complaint is pled without qualification or limitation. Therefore, it

  not only encompasses a broader group of indirect purchasers than that pled by the CFPPs, but it is

  as broad as it could possibly be, including multiple levels of the indirect purchaser chains.

  Additionally, a common-sense interpretation of these definitions indicates the CIIPP class only

  includes one level of the indirect purchaser chain through entities that use salmon in a product sold

  to a consumer, while Wood Mountain Fish’s includes every conceivable indirect purchaser.

         Notwithstanding this obvious difference in scope, Wood Mountain Fish argues that the

  absence of a specific definition for the term “commercial and institutional purchasers” negates that

  phrase’s explanatory value, such that there is “no functional difference . . . between the types of

  indirect purchasers the plaintiffs in the Maine cases seek to represent and those Wood Mountain

  Fish represent.” Opp. at 8. This is false. Wood Mountain Fish’s class definition, on its face,

  includes redistributors and end-purchasers, whereas that pled by the CFPPs do not, thus avoiding

  representing multiple levels of the distribution chain that purchase indirectly. In fact, Wood

  Mountain Fish itself recognizes this, stating they “have clarified [the exclusion of end-purchasers]

  for defendants throughout the litigation and also for Commercial Food Preparer Plaintiff counsel

  during the meet and confer process.” Opp. at 8, n.3. In seeking to retroactively exclude end-

  purchasers (though they do not address the redistributor issue) from their class definition, Wood

  Mountain Fish is effectively admitting that end-purchasers are within in the definition as currently

  pled. Thus, read objectively, these definitions are not so easily conflated.

         Moreover, Wood Mountain Fish asserts that the Moving Firms “have not filed a complaint

  specifically seeking to represent commercial food preparers.” Opp. at 7. In so arguing, Wood

  Mountain Fish goes on to assert a narrower class definition of its own, while seeking to deny the



                                                    3
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 7 of 15



  CFPPs from setting forth a natural reading of their class definitions. However, this is merely an

  attempt to create a false equivalency between Wood Mountain Fish’s class definition and that of

  the CFPPs, as either both groups are free to further refine their class definitions, or neither are.

         Ultimately, however, one need not look beyond the proposed class representatives

  themselves to determine the nature of the claims pled and the actual class each group seeks to

  represent. Wood Mountain Fish does not contest that their class representative redistributes

  salmon to restaurants. Nor do they contest that restaurants, such as the CFPPs, indirectly purchase

  salmon from distributors like Wood Mountain Fish who, in many circumstances, themselves

  purchase salmon indirectly. Given these two sets of purchasers, the intraclass conflict could not

  be clearer – one (Wood Mountain Fish) indirectly purchase salmon and simply resells it to other

  indirect purchasers, such as restaurants. The other, commercial food preparers like the CFPPs,

  purchase salmon indirectly through distributors, but do not simply turn around and sell that raw

  salmon in that exact same form, like Wood Mountain Fish. Given this, the same counsel cannot

  adequately represent both groups.

         B.      The Commercial Food Preparer Plaintiffs Have Clearly Defined Their Class
                 Which Avoids Intraclass Conflict
         Wood Mountain Fish further asserts that the Moving Firms have ambiguously

  recharacterized the CFPPs’ class definitions such that “it is difficult to know from reading their

  brief who is in the segment they wish to carve out.” Opp. at 10. But to be clear: the CFPPs seek to

  represent a class of commercial food preparers, such as restaurants, hotels, and other food service

  establishments that indirectly purchase salmon and prepare meals for end-customers of those

  meals. Br. at 3. However, it is not Wood Mountain Fish’s idiosyncratic interpretation of the CFPPs’

  complaint that is at issue here, but rather whether that class warrants separate counsel.




                                                    4
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 8 of 15



         In any event, the arguments throughout Wood Mountain Fish’s opposition belie the

  assertion that it is not clear who the CFPPs seek to represent. In fact, Wood Mountain Fish

  indicates in numerous places that it understands the Moving Firms’ opening brief to seek

  representation of commercial food preparers. Opp. at 7, 10-11. While Wood Mountain Fish does

  identify a single sentence listing a variety of entities from a section in the Moving Firms’ opening

  brief titled “Background on the Salmon Distribution Chain,” Opp. at 11, this section is merely part

  of a general discussion of the distribution system, not a recitation of the class the Commercial Food

  Preparers seek to represent. As such, it is insufficient to suggest the CFPPs have ambiguously

  recharacterized their class definition.

         Moreover, Wood Mountain Fish claims that CFPPs’ class definition possesses the same

  conflict as that present in Wood Mountain Fish’s own class definition, because there is the “same

  buying and selling among class members . . . .” Opp. at 11. However, Wood Mountain Fish

  confuses the issue. For a purchase to be within the CFPPs’ class definition, the purchaser must

  take salmon and use it as a component in a finished meal. Accordingly, while a grocery store

  “might sell items like smoked salmon, salmon in salad in bulk or in sandwiches, or grab and go

  salmon sushi,” Opp. at 11, the same grocery store might also sell a tray pack of salmon to a

  restaurant. While the former would be within the CFPPs’ class definition, the later would not. This

  is because the class does not include purchases of salmon that are subsequently resold in the exact

  same form. Such compartmentalization is no different than what occurs when an entity has both

  direct and indirect purchases, as is often the case for some purchasers, and thus simultaneously

  have purchases that qualify for inclusion in both the direct and indirect purchaser class. Therefore,




                                                   5
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 9 of 15



  this does not present a conflict within the CFPPs’ class definition, as entities, like grocery stores,

  are simply members of different classes for different sales. 1

         C.      The Wood Mountain Fish Intraclass Conflict is Neither Speculative Nor
                 Easily Resolved and Thus Should be Addressed Now
                 1.      The Relationship Between Restaurant Distributors and Restaurants
                         Themselves Presents an Immediate and Obvious Intraclass Conflict

         While Wood Mountain Fish characterizes its intraclass conflict as “minor,” a “remote

  possibility,” and “speculative,” such that separate representation is not required, the authority cited

  for this proposition in fact argues against it, as does pure logic. Opp. at 12-13. Additionally, Wood

  Mountain Fish can only reach its flawed position by cherry-picking certain quotations from the

  cited cases. For example, while the Eleventh Circuit has said a conflict “must be a fundamental

  one going to the specific issues in controversy,” Opp. at 12, it also explained that one “exists where

  some party members claim to have been harmed by the same conduct that benefitted other

  members of the class.” Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1189 (11th Cir.

  2003) (quotation marks omitted). In the same opinion, it also described such a situation as one

  where “the named representatives cannot vigorously prosecute the interests of the class through

  qualified counsel because their interests are actually or potentially antagonistic to, or in conflict

  with, the interests and objectives of other class members.” Id. (emphasis added) (quotation marks

  omitted). Similarly, while “the requirement to put separate counsel in place arises when a conflict

  ceases to be theoretical and becomes real and fundamental,” Opp. at 13, “it may be wise to appoint




  1
   Furthermore, Wood Mountain Fish’s grocery store hypothetical is clearly flawed, as courts
  confronted with this situation have in fact chosen to appoint separate counsel for such classes.
  See, e.g., In re Broiler Chicken Antitrust Litig., Case No. 1:16-cv-08637, ECF Nos. 144, 248
  (N.D. Ill.) (“Broilers”); In re Packaged Seafood Products Antitrust Litig., Case No. 3:15-md-
  02670-JLS-MDD, ECF No. 119 (S.D. Cal.) (“Packaged Seafood’); In re Pork Antitrust Litig.,
  Case No. 18-1776-JRT-HB, ECF No. 150 (D. Minn.) (“Pork”).

                                                    6
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 10 of 15



   separate counsel even before a serious conflict fully emerges.” In re Cmty. Bank of N. Virginia

   Mortg. Lending Practices Litig., 795 F.3d 380, 393–94 (3d Cir. 2015) (emphasis added).

           The only possible way that a conflict in this case will not arise is if Wood Mountain Fish

   does not recover a single penny in settlements or a judgment because every dollar Wood Mountain

   Fish (a restaurant distributor) recovers is the same dollar that the CFPPs will argue was passed on

   to them when they purchased salmon from Wood Mountain Fish and other similarly situated

   parties in the distribution chain.

           Furthermore, much of the authority cited by Wood Mountain Fish involved conflicts much

   less serious and direct than that here. In Dickens v. GC Servs. Ltd. P’ship, 706 F. App’x 529, 536

   (11th Cir. 2017), the Eleventh Circuit vacated the district court’s denial of class certification in

   which it ruled the plaintiff was an inadequate class representative because he sought only statutory

   damages while there was a “remote possibility that some class members may have suffered actual

   damages . . . .” 706 F. App’x 529, 536 (11th Cir. 2017). It was this that contradicted the

   “admonition that minor conflicts alone are insufficient to deem a representative inadequate.” Id.

           Similarly, in Gunnells v. Healthplan Servs., Inc., the Fourth Circuit rejected the argument

   that insurmountable class conflicts existed, because no case law supported the contention there

   were conflicting viable claims in that situation, no employee had in fact filed such a claim, and

   such claims were barred by the relevant statute of limitations. 348 F.3d 417, 430 (4th Cir. 2003).

   That is hardly the situation here, where a separate class of commercial food preparers have filed

   claims and courts have routinely held that such purchasers require separate representation. See

   Broilers, ECF Nos. 144, 248; Packaged Seafood, ECF No. 119; Pork, ECF No. 150.

           And, in In re Insurance Brokerage Antitrust Litigation, the District Court for the District

   of New Jersey certified a class for settlement purposes and found the named plaintiffs’ interests



                                                    7
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 11 of 15



   were not antagonistic to those of absent class members because the defendants’ “alleged conduct,

   and the impact of that conduct on both the named Plaintiffs and the absent class members, animates

   in an identical fashion the claims of both groups.” No. CIV.A. 04-5184 (GEB), 2007 WL 2589950,

   at *11 (D.N.J. Sept. 4, 2007), aff'd, 579 F.3d 241 (3d Cir. 2009).

          In contrast to those cases, the conflict here is immediately identifiable. The CFPPs are

   restaurants, while Wood Mountain Fish is a distributor that sells to restaurants. Wood Mountain

   Fish therefore belongs to a segment of the distribution chain that re-sells the exact same salmon it

   purchased to another segment, while CFPPs merely purchaser it and use it as a component in meals

   to consumers. This buyer-re-seller relationship will impact nearly every facet of the litigation.

          This relationship also underscores the immediacy of this conflict and the extent to which

   the named representatives have antagonistic interests. This buyer-re-seller connection necessarily

   means that these two groups will diverge on the issue of whether, and how much of, the overcharge

   was passed on to commercial food preparers, like restaurants. In an antitrust suit, this goes to the

   key interests in controversy, as the purpose of the litigation is to determine whether the defendants

   allegedly illegal conduct caused economic harm, at whom it was targeted, how those targets were

   affected, and how and to what degree the overcharge was passed-through the distribution system.

   Such a conflict demands undivided advocacy in the form of separate counsel.

                  2.      Wood Mountain’s Proposed Alternatives Do Not Resolve the Conflict

          As thoroughly explained, the conflict identified by the Moving Firms is not remote or

   speculative, but instead one supported by the kind of “hard evidence” Wood Mountain Fish

   suggests is required. Opp. at 16. Even if such hard evidence did not exist, however, the alternatives

   offered by Wood Mountain Fish are insufficient to resolve this conflict. See Opp. at 16-17.

          First, appointing “counsel for a unitary class of purchasers until settlement, and then



                                                    8
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 12 of 15



   appoint[ing] allocation counsel or otherwise closely scrutinize the process through which damages

   are divided among different types of class members,” Opp. at 16, fails to resolve the conflict as

   described by the Moving Firms. The squarely divergent interests of restaurants and redistributors

   (especially ones that sell to restaurants) as it relates to pass-through will necessarily impact all

   aspects of the litigation prior to settlement or allocation of damages. Indeed, as pointed out in the

   Moving Firms’ opening brief, in order to show pass-through to restaurants, Wood Mountain Fish

   would be forced to subpoena purchase and sales data from their own class of restaurant

   redistributors. Br. at 9, n.3. Similarly, the CFPPs would be incentivized to pursue this issue to the

   greatest extent possible during discovery, while Wood Mountain Fish would seek to actively avoid

   it. Moreover, any expert economist would be assigned the impossible task of formulating a

   regression analysis that demonstrates how both restaurants and redistributors were injured, without

   detracting from the recovery of either.

          Second, a steering committee is insufficient to adequately resolve the conflict, as this not

   a situation where “diverse interests exist among the parties.” See Opp. at 17; Manual for Complex

   Litigation § 10.224 (4th ed. 2004). A “steering committee” would pose the same conflict since it

   would presumably be under the control, direction, and authority of Wood Mountain Fish’s counsel,

   whose client has damages claims that are antagonistic to restaurants. The interests of restaurants

   cannot ultimately be answerable to counsel for redistributors, which is precisely what Wood

   Mountain Fish proposes. If, however, it proposes a separate steering committee not answerable to

   the current class counsel, it is hard to see how that is substantively different than the Moving Firms’

   proposal.

          D.      Leadership Orders and Lessons Learned from Prior Food Industry Antitrust
                  Actions Support Separate Representation for the CIIPP Class




                                                     9
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 13 of 15



          Wood Mountain Fish attempts to make much of the fact that the Moving Firms have in

   prior matters argued that a single indirect purchaser class would be appropriate. See Opp. at 8-10,

   13, 15. However, the leadership orders in those cases, and the Moving Firms’ subsequent

   experience in those matters, demonstrate the better course of action is separate representation for

   CFPPs from the outset. See Broilers, ECF Nos. 144, 248; Packaged Seafood, ECF No. 119; Pork,

   ECF No. 150. In each of the aforementioned food industry antitrust actions, the court has appointed

   separate representation for the CIIPP class. In Broilers, whether separate representation was

   necessary was a contested issue, with the court determining separate representation was indeed

   required. See Broilers, ECF No. 248. Wood Mountain does not dispute this, but rather attempts

   to cloud the issue by arguing that because the Moving Firms have previously suggested a single

   indirect purchaser class was appropriate in other cases, they have untoward motivations for arguing

   for separate representation here. This is a red-herring. History (in the form of every modern food

   industry antitrust action) and the Moving Firms’ experience (in litigating those food industry cases)

   have taught the Moving Firms that separate representation is not only advisable, but practically

   necessary from the outset. See supra at §II.C.2. Moreover, the Moving Firms did not concoct this

   position after being transferred to this Court in an attempt to “further carve[] up” the class in a

   manner that allows the Moving Firms “to be named to an unnecessary layer of leadership.” Opp.

   at 10. As Wood Mountain Fish is well-aware, the Moving Firms filed an indirect purchaser action

   before Wood Mountain filed its complaint and, from this initial complaint to the present, have

   consistently defined their class as the much narrower CIIPP class.

   III.   CONCLUSION

          For the foregoing reasons, the Court should modify its previous leadership order and

   appoint the Moving Firms interim class counsel for the CIIPPs.

   DATED: July 2, 2020                           Respectfully Submitted,

                                                    10
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 14 of 15



                                      /s/ Samuel J. Dubbin, P.A.
                                      Samuel J. Dubbin, P.A (Florida Bar No. 328189)
                                      Dubbin & Kravetz, LLP
                                      1200 Anastasia Avenue Suite 300
                                      Coral Gables, Florida 33134
                                      Telephone: (305) 357-9004
                                      sdubbin@dubbinkravetz.com

                                      /s/ Adam J. Zapala
                                      Adam J. Zapala (pro hac vice)
                                      COTCHETT, PITRE & McCARTHY, LLP
                                      San Francisco Airport Office Center
                                      840 Malcolm Road, Suite 200
                                      Burlingame, CA 94010
                                      Telephone: (650) 697-6000
                                      Facsimile: (650) 697-0577
                                      azapala@cpmlegal.com

                                      /s/ Jonathan W. Cuneo
                                      Jonathan Cuneo (pro hac vice)
                                      Blaine Finley (pro hac vice)
                                      CUNEO GILBERT & LADUCA, LLP
                                      4725 Wisconsin Ave., NW
                                      Suite 200
                                      Washington, DC 20016
                                      Telephone: (202) 789-3960
                                      Facsimile: (202) 789-1813
                                      jonc@cuneolaw.com
                                      bfinley@cuneolaw.com

                                      /s/ Daniel C. Hedlund
                                      Daniel C. Hedlund (pro hac vice)
                                      Michelle J. Looby (pro hac vice)
                                      GUSTAFSON GLUEK PLLC
                                      Canadian Pacific Plaza, Suite 2600
                                      120 South Sixth Street
                                      Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
                                      dhedlund@gustafsongluek.com
                                      mlooby@gustafsongluek.com

                                      Counsel for Plaintiffs Portland Hunt-Alpine
                                      Club, LLC and Prime Steakhouse




                                        11
Case 1:19-cv-22128-RS Document 139 Entered on FLSD Docket 07/02/2020 Page 15 of 15



                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd day of July 2020, a true and correct copy of the

   foregoing was electronically filed with the Clerk of the Court by using the CM/ECF system,

   which will send a notice of electronic filing to all CM/ECF participants.

                                              /s/ Samuel J. Dubbin, P.A.
                                              Samuel J. Dubbin, P.A (Florida Bar No. 328189)
                                              Dubbin & Kravetz, LLP
                                              1200 Anastasia Avenue Suite 300
                                              Coral Gables, Florida 33134
                                              Telephone: (305) 357-9004
                                              sdubbin@dubbinkravetz.com
